United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               September 27, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10568
                           Summary Calendar


JAMES H. WILSON, SR.,

                                      Plaintiff-Appellant,

versus

JOHN E. POTTER, Postmaster General, United States Postal Service,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:05-CV-00716-A
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     The district court did not abuse its discretion in

dismissing Wilson’s case without prej.udice for Wilson’s failure

to follow the court’s order.     See Callip v. Harris County Child

Welfare Dept., 757 F.2d 1513, 1518-19 (5th Cir. 1985); Rogers v.

Kroger Co., 669 F.2d 317, 320 (5th Cir. 1982).

     AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.